Name: Commission Regulation (EEC) No 2562/87 of 26 August 1987 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/36 Official Journal of the European Communities 27. 8 . 87 COMMISSION REGULATION (EEC) No 2562/87 of 26 August 1987 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in .force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 12 (8 ) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1947/87 (3), as amended by Regulation (EEC) No 2220/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1947/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 185, 4. 7 . 1987, p. 48 . 0 OJ No L 204, 25 . 7 . 1987, p. 73 . 27. 8 . 87 Official Journal of the European Communities No L 243/37 ANNEX to the Commission Regulation of 26 August 1987 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CCT heading No Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 50,310 44,237  Net weight  114,707 02.01 All a) 1 95,589 84,050 217,943 02.01 A II a) 2 76,471 67,239 174,354 02.01 A II a) 3 114,707 100,859 261,532 02.01 A II a) 4 aa)  126,074 326,914 , 02.01 A II a) 4 bb)  144,211 373,944 02.06 C I a) 1  126,074 326,914 02.06 C I a) 2  144,211 373,944 16.02 B III b) 1 aa)  144,211 373,944 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean nad Pacific States or in the overseas countries and territories . (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170 , 3 . 7. 1980 , p. 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regulation (EEC) No 805/68 , and in the provisions adopted for its application , is totally or partially suspended in accordance with those provisions.